                                                                                        E-FILED
                                                       Monday, 16 September, 2019 03:34:08 PM
                                                                   Clerk, U.S. District Court, ILCD

                 IN THE UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF ILLINOIS
                         SPRINGFIELD DIVISION

CHERYL SAVAGE and                                  )
JOHN RUTHERFORD,                                   )
                                                   )
      Plaintiffs,                                  )
                                                   )
            v.                                     )      No. 19-CV-3199
                                                   )
PREMIER BANK OF JACKSONVILLE,                      )
TOWN AND COUNTY BANK OF                            )
JACKSONVILLE, PAUL WHITE,                          )
and EDDIE CARPENTER,                               )
                                                   )
      Defendants.                                  )

                                   OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

      This matter comes before the Court on the Application to

Proceed in District Court Without Prepaying Fees or Costs (d/e 2).

This is one of four cases Plaintiff Cheryl Savage has filed in in this

Court during the month of August 2019. 1 Also listed as a Plaintiff

is John Rutherford, but he did not sign the Complaint. Plaintiffs

have not paid the filing fee. Ms. Savage has filed an affidavit



1Cheryl Savage, John Rutherford, and Patricia Rutherford previously filed a
complaint against Premier Bank of Jacksonville, Paul White, and Eddie
Carpenter in Central District of Illinois Case No. 16-3032. Plaintiffs voluntarily
dismissed the case in June 2016.
                                  Page 1 of 8
demonstrating she is unable to prepay fees or costs associated with

filing this action. She indicates therein that John Rutherford is her

93-year-old father and that she lives with him. Because Mr.

Rutherford has not signed the Complaint and has not filed an

application to proceed without prepaying fees or costs, Mr.

Rutherford is dismissed from this action. Ms. Savage is granted

leave to proceed in forma pauperis.

     This Court must dismiss any case brought in forma pauperis if

the case fails to state a claim for which relief may be granted. 28

U.S.C. § 1915(e)(2)(B)(ii). Because the Court lacks jurisdiction and

the Complaint fails to state a claim, the Complaint is dismissed

without prejudice.

                     I. FACTUAL ALLEGATIONS

     In reviewing the Complaint, the Court accepts the factual

allegations as true, liberally construing them in Plaintiff's favor.

Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,

conclusory statements and labels are insufficient. Enough facts

must be provided to "'state a claim for relief that is plausible on its

face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013) (quoted

cite omitted). The following facts come from the Complaint.
                              Page 2 of 8
     Ms. Savage names as Defendants in the caption of her lawsuit

Premier Bank of Jacksonville (Premier Bank); Town and Country

Bank of Jacksonville (Town and Country); Paul White, former CEO

of Premier Bank and president of Town and County; and Eddie

Carpenter, an attorney with Premier Bank.

     Ms. Savage alleges, in 2013, that she agreed to purchase

rental property at 7 Turner Road, Jacksonville, Illinois, owned by

her mother, Patricia Rutherford, for $68,000. Ms. Savage borrowed

money from Farmers State Bank through loan officer Bob Myers,

who was previously employed at Premier Bank. The closing

statement from the title company showed a mortgage owed to

Premier Bank for $30,088.05. After several months of Ms. Savage

arguing with the bank, Premier Bank determined the Rutherfords

must have paid the mortgage and failed to file a release. Premier

Bank issued a Release of Lien, which Ms. Savage filed. However,

Bob Myers at Farmer’s State Bank cancelled the loan, stating Paul

White had been in his office numerous times and Myers did not

want to do the loan or have anything to do with Paul White. Ms.

Savage alleges that:



                             Page 3 of 8
     APEX had Savage file RESPA & Discovery on Turner loan.
     Bank replied, “There has never been a loan in that bank
     on 7 Turner Rd ever nor has a note with that number
     ever existed in that bank ever.[”]

     Ms. Savage alleges that White forged a fake mortgage

document claiming a lien on “plaintiff’s” property and forged

signatures to take “plaintiff’s property that they had no right to.”

Ms. Savage alleges that Carpenter sent a copy of the mortgage with

forged signatures to the title company and told a title company

employee not to talk to Ms. Savage or give her copies of anything.

Carpenter allegedly participated in the forged mortgage document

with forged signatures to stop the sale of the property and the sale

was canceled by the bank who was lending Plaintiff money to buy

the property.

     Ms. Savage further alleges that Defendants fabricated

mortgages and signatures, which caused Ms. Savage bleeding

ulcers, hives, and other medical conditions. She also claims

that her land/home was foreclosed on as a result of the forged

document with forged signature. Ms. Savage seeks $5 million

in compensatory damages and punitive damages.




                              Page 4 of 8
The Civil Cover Sheet identifies the causes of action as “1542c &

1601 Truth Lending, etc.” and “Abusive Mortgage Violations of TILA,

OCC, CFPB etc.” The Complaint form itself invokes jurisdiction

under 28 U.S.C. §1331, 28 U.S.C. § 1343(a)(3), and/or 42 U.S.C. §

1983.

                            II. ANALYSIS

     The Court finds that the Complaint fails to state a federal

claim for relief. The Complaint, which Ms. Savage completed on a

preprinted form, invokes jurisdiction under 28 U.S.C. §1331, 28

U.S.C. § 1343(a)(3), and/or 42 U.S.C. § 1983.

     Section 1331 provides that “district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws,

or treaties of the United States.” 28 U.S.C. § 1331. To invoke

jurisdiction under § 1331, Ms. Savage must bring a claim arising

under federal law. Section 1343(a)(3) “covers only civil rights claims

against state actors and has had no legal effect since 1976, when

Congress amended § 1331 to eliminate any amount-in-controversy

requirement” Myles v. United States, 416 F.3d 551, 554 (7th Cir.

2005). Finally, to bring a claim under § 1983, a plaintiff must

allege (1) the deprivation of a right secured by the Constitution or
                              Page 5 of 8
laws of the United States and (2) the alleged deprivation was

committed by a person acting under color of law. Rodriguez v.

Plymouth Ambulance Serv., 577 F.3d 816, 822 (7th Cir. 2009). Ms.

Savage has not plausibly alleged a § 1983 claim here.

     Ms. Savage’s Civil Cover Sheet identifies “1542c & 1601 Truth

in Lending etc.” and “abusive mortgage violations of TILA, OCC,

CFPB, etc.” Her references to OCC and CFPB are not clear. She

may be referring to the Office of the Comptroller of the Currency

and the Consumer Financial Protection Bureau, but such a

reference does not state a federal claim.

     As for the Truth in Lending Act (TILA), 15 U.S.C. § 1601 et

seq., Congress enacted the Act “to assure a meaningful disclosure

of credit terms so that the consumer will be able to compare more

readily the various credit terms available to him and avoid the

uninformed use of credit, and to protect the consumer against

inaccurate and unfair billing and credit card practices.” 15 U.S.C.

§ 1601(a). Ms. Savage does not allege facts suggesting how the TILA

was violated here.

     Ms. Savage’s claims sound more like a state fraud or forgery

claim. Without a federal claim, this Court will not exercise
                             Page 6 of 8
supplemental jurisdiction over any state claims. For this Court to

have independent jurisdiction over a state law claim, Ms. Savage

must allege facts from which this Court can find that diversity

jurisdiction exists. Diversity jurisdiction exists where there is

complete diversity of citizenship—meaning that none of the

plaintiffs may be a citizen of a state of which one of the defendants

is a citizen—and the amount in controversy must exceed $75,000

exclusive of costs. 28 U.S.C. § 1332. It appears that all of the

parties are citizens of Illinois, in which case this Court could not

exercise diversity jurisdiction over a state law claim.

     IT IS THEREFORE ORDERED THAT:

     (1) John Rutherford is DISMISSED from the case.

     (2) Cheryl Savage’s Application to Proceed in District Court

Without Prepaying Fees or Costs (d/e 2) is GRANTED.

     (3) This case is DISMISSED without prejudice for failure to

state a claim and lack of jurisdiction. The Court will grant Ms.

Savage leave to file an amended complaint on or before September

30, 2019. If Ms. Savage does not file an amended complaint, the

Court will close the case. Ms. Savage is advised that “[a] nonlawyer

can’t handle a case on behalf of anyone except himself.” Georgakis
                              Page 7 of 8
v. Illinois State Univ., 722 F.3d 1075, 1077 (7th Cir. 2013).

Moreover, a power of attorney does not allow a party to practice law.

See Johnson v. Bank One N.A., 90 F. App’x 956 (7th Cir. 2004)

(unpublished) (nonlawyer son could not represent his mother in

federal court even though he had been given power of attorney to

act on his mother’s behalf), citing Johns v. Cty. of San Diego, 114

F.3d 874, 876 (9th Cir. 1997) (nonlawyer attorney-in-fact under

general power of attorney could not assert due process claim on

behalf of the principal).

ENTERED: September 13, 2019

FOR THE COURT:
                              s/Sue E. Myerscough
                            SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE




                             Page 8 of 8
